Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Upon reconsideration, the restriction between Group A and Group B set forth in the restriction requirement mailed 08 Dec. 2021 has been withdrawn.  However, the species restriction is maintained.
Applicant's election with traverse of A-3 in the reply filed on 10 Jan. 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden.  This is not found persuasive because the examiner maintains that there is serious burden for the reasons set forth on page 3 of the restriction requirement mailed 08 Dec. 2021, namely, that the different species are formed by different chemistries and input chemistry such that there is no overlap between the different species.  Further, it is noted that such species would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-9 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10 Jan. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 15, 17, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Davidson and Meek (“The photodegradation of polyethylene and polypropylene in the presence and absence of added titanium dioxide,” Euro.Poly.J., Vol. 17, pp. 163-167, published 1981, hereinafter Davidson).
Regarding claims 1 and 14, Speer teaches a composition for oxygen scavenging comprising an oxidizable organic compound and a transition metal catalyst, where the scavenging is initiated by exposing the composition to electron beam radiation, the oxidizable organic composition is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, and the composition includes a photoinitiator (Abstract).  Speer teaches that the oxidizable organic compound is polybutadiene (col. 4, lines 7-9) and his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15).
Speer teaches that the transition metal catalyst are those that can readily interconvert between at least two oxidation states (col. 4, lines 56-61) and the amount of the transition metal catalyst ranges up to 1 wt.%, based on the metal content alone, which overlaps with the amount used in the present invention (col. 7, lines 12-15).
Speer does not disclose the use of titanium dioxide as the transition metal catalyst.

It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use titanium dioxide as the transition metal catalyst as taught by Davidson in the oxygen scavenging composition of Speer.  Davidson teaches that oxygen in a polyethylene is absorbed upon irradiation in the presence of titanium dioxide.
Speer teaches the amount of the transition metal catalyst is 0.001 to 1 wt.%, based on the metal content (col. 7, lines 3-11).  It is the examiner’s position that this amount is sufficient to catalyze the reaction of oxygen with the butadiene polymer, since this catalyzing of the reaction is the function of the transition metal catalyst.  
Regarding claims 2-3, Speer in view of Davidson teaches claim 1, and Speer teaches the use of polybutadiene or copolymers, including styrene-butadiene (col. 4, lines 7-13).
Regarding claim 10, Speer in view of Davidson teaches claim 1, and Speer does not teach the inclusion of a curing agent.
Regarding claim 15, Speer in view of Davidson teaches claim 14, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16).
Regarding claim 17, Speer in view of Davidson teaches claim 14, and Speer teaches the components of the composition are melt blended (col. 6, lines 37-40).
Regarding claims 19, Speer in view of Davidson teaches claim 1, and Speer teaches the use of unsubstituted polybutadiene (col. 4, lines 7-9) or substituted polybutadiene containing an alcohol moiety (col. 4, lines 22-26).

Regarding claim 23, Speer in view of Davidson teaches claim 1, and Speer does not teach the need for moisture to activate the reaction.
Regarding claim 24, Speer in view of Davidson teaches claim 1, and Speer teaches the use of electron beam exposure to initiate oxygen scavenging (Abstract).
Regarding claims 25-26, Speer teaches the ethylenically unsaturated hydrocarbon (polybutadiene) has a weight average molecular weight of 1,000 daltons or greater (col. 4, lines 3-6).  While Speer does not disclose the number average molecular weight of polybutadiene, given the broad disclosure of the weight average molecular weight and given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn>1, it is clear that the number average molecular weight of the polybutadiene disclosed by Speer would necessarily overlap that presently claimed.
Regarding claims 27-28, Speer in view of Davidson teaches the elements of claim 1, and Speer teaches the inclusion of a photoinitiator in his composition, such as benzophenone, acetophenone, and valerophenone (col. 5, lines 13-33).
Regarding claim 30, Speer teaches a composition for oxygen scavenging comprising an oxidizable organic compound and a transition metal catalyst, where the scavenging is initiated by exposing the composition to electron beam radiation, the oxidizable organic composition is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, and the composition 
Speer teaches that the transition metal catalyst are those that can readily intercovert between at least two oxidation states (col. 4, lines 56-61).
Speer does not disclose the use of titanium dioxide as the transition metal catalyst.
Davidson teaches that the presence of titanium dioxide in polyethylene leads to the uptake of oxygen via photodegradation (Abstract).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use titanium dioxide as the transition metal catalyst as taught by Davidson in the oxygen scavenging composition of Speer.  Davidson teaches that oxygen in a polyethylene is absorbed upon irradiation in the presence of titanium dioxide.
Regarding claim 31, Speer in view of Davidson teaches the elements of claim 30, and Speer teaches a multilayer article with the inclusion of a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Regarding claim 33, Speer in view of Davidson teaches the elements of claim 30, and Speer teaches the inclusion of an oxygen (gas) barrier layer (col. 8, lines 1-6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Davidson and Meek .
Regarding claim 16, Speer in view of Davidson teaches the elements of claim 15.
Speer teaches the inclusion of processing aids in his composition (col. 6, lines 32-36)
Speer in view of Davidson does not disclose the inclusion of a hydrocarbon wax in his composition.
Hakim teaches an extrusion processing aid composition for the extrusion of polyolefins, and the processing aid composition comprises an aliphatic hydrocarbon mixture having a molecular weight of 400 to 50,000 daltons (Abstract).  Hakim teaches that the polyolefins include linear low density polyethylene (LLDPE) and low density polyethylene (LDPE) (col. 3, lines 53-55) and the aliphatic hydrocarbon includes low molecular weight polyethylene waxes (col. 3, lines 33-29).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the extrusion processing aid composition taught by Hakim in the oxygen scavenging composition of Speer in view of Davidson.  Hakim teaches that incorporation of his processing aid affords increased extrusion throughput by altering the rheology of the resins, thereby resulting in higher screw speeds, lower head pressures, reduced power consumption, lower torque and lower processing temperatures while maintaining throughput (col. 2, lines 25-33).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Davidson and Meek (“The photodegradation of polyethylene and polypropylene in the presence and absence of added titanium dioxide,” Euro.Poly.J., Vol. 17, pp. 163-167, published 1981, hereinafter Davidson) and further in view of Dow (“Dowlex 2070G Polyethylene resin,” published 10 Dec. 2000, hereinafter Dow).
Regarding claim 18, Speer in view of Davidson teaches the elements of claim 14.
Speer teaches the inclusion of a film-forming diluent polymer that render the composition more adaptable for use as packaging layers, and polyethylene is a suitable diluent polymer (col. 6, lines 8-15).
Speer in view of Davidson does not disclose the specific use of linear low density polyethylene (LLDPE) as a diluent polymer.
Dow teaches a linear low density polyethylene (LLDPE) for food packaging applications (1st page, Overview section).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use LLDPE resin as taught by Dow as the film-forming diluent polymer in the oxygen scavenging composition of Speer in view of Davidson.  Dow teaches that the LLDPE resin has high strength in food packaging applications and good processability at narrow die gaps (1st page, Overview section).

Claims 20-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of .
Regarding claims 20-22 and 25-26, Speer in view of Davidson teaches the elements of claims 1 and 20, and Speer teaches the ethylenically unsaturated hydrocarbon (polybutadiene) has a molecular weight of 1,000 daltons are greater (col. 4, lines 3-6) and the use of a substituted polybutadiene containing an alcohol moiety (col. 4, lines 22-26).
Speer teaches the ethylenically unsaturated hydrocarbon (polybutadiene) has a weight average molecular weight of 1,000 daltons or greater (col. 4, lines 3-6).
Speer in view of Davidson does not disclose the number average molecular weight of the hydroxyl-functionalized polybutadiene nor that the location of the hydroxyl groups on the polybutadiene.
Cray Valley teaches hydroxyl-terminated polybutadiene with number average molecular weights of about 2,800 daltons and a trans/vinyl/cis molar content of 60/20/20 (page 3, 1st column, 1st paragraph and chemical structure at top of page 3).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the hydroxyl-terminated polybutadiene as taught by Cray Valley as the hydroxyl-functionalized polybutadiene in the oxygen scavenging composition of Speer in view of Davidson.  Cray Valley teaches that their hydroxyl-terminated polybutadiene have primary, allylic alcohol groups that exhibit high reactivity (page 3, 1st column, Description section, 1st st column, Product Highlights section), and their hydroxyl-terminated polybutadiene have low volatiles content (2nd page of document, Introduction section, 1st paragraph).

Claims 24 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Davidson and Meek (“The photodegradation of polyethylene and polypropylene in the presence and absence of added titanium dioxide,” Euro.Poly.J., Vol. 17, pp. 163-167, published 1981, hereinafter Davidson) and further in view of Anpo et al. (“The design and development of second-generation titanium oxide photocatalysts able to operate under visible light irradiation by applying a metal ion-implantation method,” Res.Chem.Intermed., Vol. 27, No.5, pp. 459-467, published 2001, hereinafter Anpo).
Regarding claims 24 and 29, Speer in view of Davidson teaches the elements of claim 1.
Speer in view of Davidson does not disclose the doping of the titanium dioxide nor explicitly discloses the operation of his oxygen scavenger composition in the absence of direct ultraviolet radiation.
Anpo teaches that implanting a transition metal ions such as Cr, V, Co, Fe, or Ni into a titanium dioxide photocatalyst (Abstract and page 461, Results and Discussion section, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate a transition metal doping agent as taught by Anpo into the titanium oxide photocatalyst in the oxygen scavenging composition of Speer in view of Davidson.  Anpo teaches that incorporating transition metals into titanium dioxide .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Davidson and Meek (“The photodegradation of polyethylene and polypropylene in the presence and absence of added titanium dioxide,” Euro.Poly.J., Vol. 17, pp. 163-167, published 1981, hereinafter Davidson) and further in view of Aithani (US Patent Application 2009/0285511 A1, published 19 Nov. 2009, hereinafter Aithani).
Regarding claim 32, Speer in view of Davidson teaches the elements of claim 31, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16), and his multilayer article may include a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Speer in view of Davidson does not disclose the composition of his heat-seal layer.
Aithani teaches a heat seal layer comprising cycloolefin copolymer and low-density polyethylene (Abstract and paragraphs 0027-0029).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the seal layer as taught by Aithani as the heat-seal layer in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Page et al. (“Titania and silver-titania composite films on glass – potent antimicrobial coatings,” J.Mat.Chem., Vol. 17, pp 95-104, published 2007) teaches TiO2 and silver TiO2 coatings are photocatalytically active.  Xiao-e et al. (Light-driven oxygen scavenging by titania/polymer nanocomposite films,” J.Photochem.Photobio.A: Chem., Vol. 162, pp 253-259, published 2004) teaches the use of titanium dioxide as a catalyst for deoxygenation in polymer films.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/Examiner, Art Unit 1787